PER CURIAM.
We vacate the sentence imposed and reverse and remand with directions.
Appellant was convicted of six counts of armed burglary and sentenced to ten years *241in prison on each count, to be served concurrently. In addition, the trial court found the mandatory minimum provisions of section 775.087(2), Florida Statutes (1987), applicable to all counts and sentenced appellant to six three-year minimum mandatory sentences, with three of them to run consecutively. On appeal, appellant argues it was error to sentence him to the mandatory minimum terms where there was no evidence he ever actually possessed a firearm during the commission of the burglary. Taylor v. State, 467 So.2d 367 (Fla. 2nd DCA 1985); Lester v. State, 458 So.2d 1194 (Fla. 1st DCA 1984). Appellee concedes the trial court erred in imposing the three year mandatory minimum sentences.
Pursuant to Rule 9.315(b), Florida Rules of Appellate Procedure, we vacate the sentence imposed and reverse and remand for resentencing with directions that the imposition of the three-year minimum mandatory, sentences be stricken.
ERVIN, WENTWORTH and BARFIELD, JJ., concur.